Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after non-final rejection filed 6/16/2021.

As filed, claims 1-3, 5, 6, 9, 12, 17, 19, 25, and 31-35 are pending, wherein claims 31-35 are new; claims 26-30 are withdrawn; and claims 4, 7, 8, 10, 11, 13-16, 18, and 20-24 are cancelled.

The limitations in cancelled claim 11 were previously found to be allowable subject matter.  The abovementioned limitations are now incorporated into claim 1.  Since prior art is found on the abovementioned limitations, a new ground of rejection, as shown below, is introduced in this office action and therefore, this action is non-final.

Election/Restrictions
Regarding the newly added claims 31-35, the Examiner finds that only claims 31, 32, and 35 read on the elected species (for details, see non-final rejection mailed on 3/17/2021).  Accordingly, only claims 31, 32 and 35 will be examined herein.

Claims 33 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 6/16/2021, with respect to claims 1-3, 5, 6, 9, 11, 12, 17, 19, 22, and 25, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 102(a)(1) rejection of claims 1, 2, 5, 6, 9, 17, and 25 by DiMauro is withdrawn per amendments/remarks.

The § 102(a)(1) rejection of claims 1, 2, 5, 6, 9, 17, 19, 22, and 25 by Claremon is withdrawn per amendments/remarks and cancellation of claim 22.

The § 103 rejection of claims 1-3, 5, 6, 9, 17, 22, and 25 by Harada is withdrawn per amendments/remarks and cancellation of claim 22.

The claim objection of claim 11 is withdrawn per cancellation of the claim.

The claim objection of claim 12 is withdrawn because of the prior art rejection, shown below. 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 32, the claim is dependent of claim 31, which is dependent of claim 1, and claim 32 recites the limitation of “C1-C6 alkyl” for instant variable R3.  It is unclear to the Examiner whether “C1-C6 alkyl” is drawn to “substituted or unsubstituted C1-C6 alkyl” or “unsubstituted C1-C6 alkyl” for instant variable R3 in claim 1.  Accordingly, the metes and bounds of this claim is unclear, which rendered this claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 6, 9, 12, 17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,452,986, hereinafter Bogdan.

Regarding claims 1, 3, 5, 6, 9, 12, 17, and 25:
Determining the scope and contents of the prior art:   
	Bogdan, for instance, teaches the following compounds or pharmaceutical composition thereof (e.g. ointments, etc.) as a medicament for treating or preventing voltage-gated sodium channel modulated disease.

    PNG
    media_image1.png
    65
    323
    media_image1.png
    Greyscale
(column 6, lines 17-20)

    PNG
    media_image2.png
    75
    316
    media_image2.png
    Greyscale
(column 61, lines 22-26)

    PNG
    media_image3.png
    35
    319
    media_image3.png
    Greyscale
(column 36, lines 5-6)

    PNG
    media_image4.png
    31
    321
    media_image4.png
    Greyscale
(column 36, lines 14-15)

    PNG
    media_image5.png
    31
    311
    media_image5.png
    Greyscale
(column 36, lines 40-41)

    PNG
    media_image6.png
    34
    313
    media_image6.png
    Greyscale
(column 37, lines 1-2)

    PNG
    media_image7.png
    31
    308
    media_image7.png
    Greyscale
(column 37, lines 5-6)

    PNG
    media_image8.png
    27
    313
    media_image8.png
    Greyscale
(column 37, lines 9-10)

    PNG
    media_image9.png
    54
    314
    media_image9.png
    Greyscale
(column 37, lines 11-14)

    PNG
    media_image10.png
    57
    312
    media_image10.png
    Greyscale
(column 37, lines 25-28)

    PNG
    media_image11.png
    143
    408
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    137
    417
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    118
    464
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    116
    433
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    116
    431
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    134
    447
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    136
    444
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    129
    439
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    131
    424
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    119
    438
    media_image20.png
    Greyscale

(structure of the abovementioned compounds)

Wherein: instant variables X1, X2, X4, and X5 are CH, instant variable X6 is C; instant variable X3 is N; instant variable R1 is C2-C5 alkyl substituted by OH or ethoxy; instant variable R is CN; and instant variable n is 0.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds, Bogdan, for instance, does not explicitly teaches that the 4-CN substituted phenoxy group (shown by box below) is connected to the quinoline group at the position, as indicated by the arrow below.

    PNG
    media_image21.png
    208
    438
    media_image21.png
    Greyscale

Finding of prima facie obviousness --- rationale and motivation:   
MPEP 2144.09.II. states, “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical  
The motivation to make the instantly claimed compounds derives from the expectation that structurally similar compounds (i.e. positional isomer) would possess similar activity (i.e. they would be therapeutically active as medicament for treating or preventing voltage-gated sodium channel modulated disease).
Accordingly, one of ordinary skill would be motivated, from the disclosure in the prior art, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the quoted purpose.
	Thus, the instant claims are prima facie obvious.

Allowable Subject Matter
Claims 2, 19, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 35 is objected to because of the following informalities:  
a)	Regarding claim 35, the claim recites the phrase, “pharmaceutically acceptable salt thereof of any one of the preceding compounds”.
 --.
Appropriate correction is required.

Conclusion
Claims 1, 3, 5, 6, 9, 12, 17, 25, and 32 are rejected.
Claims 2, 19, 31, and 35 are objected.
Claims 26-30, 33, and 34 are withdrawn.
Claims 4, 7, 8, 10, 11, 13-16, 18, and 20-24 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243.  The examiner can normally be reached on Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626